DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed June 15, 2020 have been fully considered but they are not persuasive.
Applicant argues that “the cited art may not actually be prior art.”  The examiner respectfully disagrees.  Claim 1 recites a projector “with a short throw lens” which finds earliest support in the present application filing date of February 2, 2015.
Regarding claim 1, Applicant further argues that “Sobel does not teach an ambient light rejecting filter blocking light from at least two directions as shown in paragraph [0031] of the reference” and the “present invention’s ambient light rejection screen is not a transparent, see-through material.”  However, these differences are not recited in claim 1.
Applicant further argues that the “present invention is novel and non-obvious in that it does not employ a see-through substrate and instead permits eye gaze by using a hole cut through the ambient light rejecting filter and the screen.”  However, Sobel teaches holes 404, 406 and 408 which are aligned with video capturing devices 104, 106 and 108 (Fig. 4, para. 0032-0033).
Regarding claim 9, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claim defines a patentable invention without specifically pointing out how the language of the claim patentably distinguishes from the references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8941715 in view of Rosenfeld for the same reasons given in that last Office action.
Claims 9-12, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8941715 in view of Saleh for the same reasons given in that last Office action.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8941715 in view of Saleh and Rosenfeld for the same reasons given in that last Office action.
Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8941715 because claims 16-18 of the present application are anticipated by claims 1-7 of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, “the camera” lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sobel et al. (US 2008/0043100 A1, “Sobel”) in view of Rosenfeld et al. (US 2009/0278913 A1, “Rosenfeld”).
As to claim 1, Sobel discloses a telepresence apparatus (video conferencing system 100, Fig. 1, para. 0018) comprising:
a front projection screen (front-projection screen 102, para. 0018) including an ambient light rejecting filter system for preventing the reflection of ambient room light thereby enhancing the contrast and brightness of an image on the projection screen (display screen 102b includes protrusions 304 having black absorber films 202 which improve display contrast, absorb ambient light and decrease glare, Fig. 3, para. 0030- 0031);
a projector [with a short throw lens] for projecting an image of a second conferee at a distant location obliquely upon the screen, the image viewed by a local conferee at a local location upon the screen (projector 110 projects an image at an angle upon the screen, Fig. 2), wherein the local conferee and the projector reside on an image producing side of the screen (local participant 118 and projector 110 in Fig. 2) and wherein the projected image does not impinge on a camera lens of the camera (Fig. 2, video stream 120 from projector 110 is reflected away from the cameras 104, 106, 108 by protrusions 206 and reflector films 204; each 
a camera capturing an image of the local conferee (video capturing device 104, 106 or 108), the camera located on an opposite side of the screen of the local conferee and the projector (see Fig. 2), wherein the camera is aimed through a hole in the projection screen and the ambient light rejecting filter system (video capturing device 104, 106 or 108 is aimed through its respective hole 404, 406 or 408, Fig. 4, para. 0033- 0034).
Sobel differs from claim 1 in that it does not disclose the projector as having a short-throw lens. Rosenfeld teaches the use of a projector designed for short-throw projection onto a video conferencing display which can be either front or rear projection (para. 0019). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the short-throw projector of Rosenfeld within the disclosure of Sobel so that the projector may be placed near the screen, as taught by Rosenfeld (para. 0019), thus reducing the amount of space needed for the apparatus.
As to claims 3, 4, Sobel in view of Rosenfeld discloses wherein a plurality of local conferees at the local location are viewing the screen image displaying at least one of the distant conferee and a plurality of distant conferees (Sobel: a plurality of conferees 118, 602, 604 are viewing the video streams 120a, 120b, 120c displaying multiple remote participants, Fig. 7, para. 0045-0046) and the hole is disposed at an eye level of the distant conferees between the distant conferees (Sobel: each video capturing device is located behind the eyes of its corresponding remote participant image, para. 0047, and aligned behind its corresponding hole, para. 0033).
As to claim 5, Sobel in view of Rosenfeld discloses wherein at least the projector and a plurality of projectors project an image of the distant location upon at least the screen and plurality of projections\ screens with an ambient light rejecting filter systems (Sobel: para. 0030-0031}.

As to claim 6, Sobel in view of Rosenfeld discloses wherein the ambient light rejecting filter system repels ambient room light from at least two directions selected from an above direction, a below direction, a right side direction and a left side direction (Sobel: black absorber films 202 repel ambient light from at least above and below, Fig. 3, para. 0037).
As ta claim 7, Sobel in view of Rosenfeld teaches wherein a touch recognition inpul is adjacent to the screen and operable by the local conferee (Rosenfeld: camera-based touch-detection system that detects fingers or other objects touching the screen and recognized as a form of user Input, para. 0044).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sobel in view of Rosenfeld, as applied to claim 1 above, and further in view of Paripally et al. (US 2013/0155176 A1, “Paripally”).
Sobel in view of Rosenfeld differs from claim 8 in that it does not disclose wherein at least a video cable and a power cable are a portion of the video camera and located on the opposite side of the screen and the lens portion of the camera is on the image producing side of the screen.
Paripally teaches this feature (Fig. 5, video cable 308 is located behind display screen 302 and front lens 303 is located in front of the screen, para. 0032, OO38). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the disintegrated camera of Paripally within the disclosure of Sobel in view of Rosenfeld so that the front lens is able to capture a wide angle view of the local site, as taught by Paripally (para, 0032).
Claims 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White (US 2005/0041286 A1) in view of Saleh et al. (US 2007/0171273 A1, “Saleh”), and further in view of Ishii (US 2007/0115549 A1).

a front projection screen (front projection screen 11, Fig. 23) including an ambient light rejecting filter system for repelling an ambient room light impinging the screen thereby enhancing the contrast and brightness of an image on the projection screen (ambient light is reflected to black background 10, para. 0086);
a projector (projector 2, Fig. 31) for projecting an image of a distant conferee located at a distant location upon the screen (screen 50), the image viewed by 4 local conferee at a local location (local viewer 1) upon the screen image of a distant conferee 42, Fig. 29), wherein the local conferee and the projector reside on an image producing side of the screen (viewer 1 and projector 2 reside in front of the screen 50, Fig. 31); and
a camera capturing an image of the local conferee (camera 3), the camera located on an opposite side of the screen of the local conferee and the projector (camera 3 is behind the screen 50, Fig. 31}, wherein the camera is aimed through a hole in the projection screen and the ambient light rejecting filler system (claim 21, Fig. 23).
White differs from claim 9 in that it does not disclose a touch recognition input adjacent to the screen operable by the local conferee. Saleh teaches a videoconferencing system (Figs. 1, 5) having a projection screen 202 with touch recognition using optical sensors surrounding the screen for detecting when 4 user touches or writes on an area of the screen (para. 0079-0020). I would have been obvious to one of ordinary skill in the art al the time of the invention ta incorporate the touch recognition input of Saleh within the disclosure of White in order to add writing and annotations to the videoconference as well as the more user-friendly touch control interface.
White in view of Saleh differs from claim 12 in that it does not disclose wherein the ambient light rejecting filter system repels ambient room light from at least two directions 
Ishii teaches a front projection display which avoids ambient light interference from top, side and front directions (para. 0071) using micro-ridges with dark coating to reduce ambient light reflectance (Fig. 4, para. 0026-0027). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above feature of Ishii within the disclosure of White in view of Saleh in order to improve the contrast of an image display by eliminating ambient interference from multiple directions.
As to claims 10, 11, White in view of Saleh and Ishii discloses wherein a plurality of local conferees at the local location are viewing the screen image displaying a plurality of distant conferees and a plurality of distant conferees and the hole is disposed at an eye level of the distant conferees between the distant conferees (White: more than one person can be present at each location; Fig. 28 shows the aperture and camera 3 at eye level of the image of the distant conferee).
As to claim 12, White in view of Saleh and Ishii discloses wherein at least the projector (White: projector 2, Fig. 31) and a plurality of projectors project an image of the distant location (White: image of a distant conferee 42, Fig. 29) upon at least the screen (White: screen 50) and plurality of a projections screens with an ambient light rejecting filter system (White: ambient light is reflected to black background 10, para. 0086).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White in view of Saleh and Ishii, as applied to claim 9 above, and further in view of Kakii (US 5815197).
White in view of Saleh and Ishii differs from claim 14 in that it does not disclose wherein at least a video cable and a power cable is a portion of the video camera and located on the opposite side of the screen and the lens portion of the camera is on the image producing side of the screen.
Kakii teaches this feature (see Figs. 7, 8, 10; col. 15, lines 32 - col. 16, line 26). It would have been obvious to one of ordinary skill in the art to incorporate the above feature of Kakii within the disclosure of White in view of Saleh and Ishii in order to realize an ideal line-of-sight matching, as taught by Kakii (col. 3, line 61 - col. 4, line 10).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White in view of Saleh and Ishii, as applied to claim  9 above, and further in view of Rosenfeld.
White in view of Saleh differs from claim 15 in that ii does not disclose the projector as having a short-throw lens. Rosenfeld teaches the use of a projector designed far shart-throw projection onto a video conferencing display which can be either front or rear projection (para. 0019). it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the short-throw projector of Rosenfeld within the disclosure of While in view of Saleh so that the projector may be placed near the screen, as taught by Rosenfeld (para. 00193, thus reducing the amount of space needed for the apparatus.
Allowable Subject Matter
Claims 16-18 would be allowable upon the filing of a terminal disclaimer to overcome the non-statutory double patenting rejection of claims 16-18 described above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652